Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

19 (Currently Amended). The vapor phase growth method according to claim 14, wherein a diameter d of the longitudinal flow path, and t between the longitudinal flow paths define a width, d+2t, between the longitudinal flow paths provided adjacent to the lateral cooling flow path as being in the plane perpendicular to the flow direction of the first cooling medium.

Allowable Subject Matter
Claims 14-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The allowed claims are directed to thermal management of a gas distribution plate, or shower plate. Applicant’s coolant passageways are defined as lateral cooling flow path (126a,126b; Figure 1) and circumferential cooling flow path (172; Figure 1). Process gases are transmitted through Applicant’s claimed longitudinal flow paths (124a-j; Figure 1). Numerous references with similar structure include Fukunaga; Yukio et al. (US 5950925 A) and Takeuchi; Noriyuki et al. (US .
The Examiner’s search included the concept of thermal gradients and isothermal processing across showerheads/shower plates. Dhindsa; Rajinder et al. discusses such a gradient at column 2; lines 40-50 (US 8083855 B2, US 8216486 B2) and column 5; lines 50-59 (US 8313610 B2) but lacks the claimed structure. Likewise, Kiehlbauch; Mark (US 8375890 B2, US 8910591 B2) also discusses such a gradient but the claimed structure is likewise absent.
The Examiner’s above amendment to claim 19 corrects clear 112(b) issues and also provides 112(a) support from Applicant’s [0039]. If necessary, Applicant is encouraged to contact the Examiner prior to an amendment under 37 CFR 1.312 to ensure entry thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130109159 A1
US 20120304926 A1
US 20120064698 A1
US 20110253044 A1
US 20100124610 A1
US 20030121609 A1

US 10407772 B2
US 8968512 B2
US 8910591 B2
US 8535445 B2
US 8375890 B2
US 8313610 B2
US 8216486 B2
US 8114245 B2
US 8083855 B2
US 6453992 B1
US 6132512 A
US 5950925 A
US 5935337 A
US 5002631 A


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716